Per Curiam,
The first and ninth specifications of error do not conform to the rules of court, and will not be considered. The remaining *272specifications present but a single question, which is sufficiently set forth in the second specification, as follows: “ The court erred in not sustaining the defendant’s objection to the following questions, put by the plaintiff to his witness, Stephen Shoemaker : Q. In your judgment did the building of this railroad increase or decrease the value of the farm? Objected to as incompetent. By the Court. — The objection is overruled. Defendant excepts. Bill sealed. A. Of course it has decreased the value of the farm. Q. How much, in your judgment, has the building of the railroad decreased the value of the farm ? Objected to as incompetent. Objection overruled. Bill sealed for the defendant.”
We find nothing objectionable in the allowance of these questions. .It was clearly competent to ask a witness, who had knowledge of the property, whether its value was increased or diminished by the construction of the railroad through it. And if its value was lessened by such construction, we see no reason why he may not say how much, provided he has knowledge. It is true, the measure of the damages is the difference between the market value of the property, immediate^ before and immediately after such construction. We think the questions referred to bore directly upon this question, and were, at least, competent to go to the jury. It is not always possible to fix with certainty the market value of a farm. At most, it can only be done approximately, and evidence which tends 'to show that its value has either been increased or diminished by the construction of the road, is some evidence to enable the jury to determine this question.
Judgment affirmed.